Citation Nr: 1700200	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sciatica of the right leg, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for residuals of a stroke, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for a heart disorder, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability.  

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009, May 2010 and January 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The September 2009 rating decision denied, in pertinent part, service connection for a low back disorder, stroke, a heart condition, hypertension, a left leg disorder, and entitlement to TDIU.  The May 2010 rating decision denied, in pertinent part, service connection for right lower extremity sciatica, a right hip disorder, hearing loss, tinnitus, and an acquired psychiatric disorder; and the January 2012 rating decision denied service connection for a left knee disorder.  

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Veteran agreed to have an attorney associated with his representative's office assist him at the hearing.

In June 2014, the Board remanded the case for further development, including acquisition of private medical records; recent medical records from the Mountain Home VA Medical Center (VAMC); and VA examinations.

While the case was in remand status, in a rating decision dated in October 2015, the RO granted service connection for disabilities pertaining to the left knee, left leg, low back, and a psychiatric disorder.  This resolved the Veteran's appeal of those claims.

In June 2016, the Veteran revoked his lawyer/representative's power of attorney.  He has not selected a new representative.  See VA's June 2016 record of contact from Veteran; and VA's July 2016 letters to the Veteran and his attorney regarding the revocation.  Thus, the Veteran is currently self represented in this case.

The decision below addresses the issues of service connection for right leg sciatica, hearing loss, and tinnitus.  The issues of service connection for hypertension, stroke, heart disease, a right hip disorder, and TDIU are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's right leg sciatica is secondary to his service-connected lumbar disc disease.

2.  The Veteran's hearing loss did not manifest until decades after his separation from service and it is not related to service, including in-service noise exposure.

3.  The Veteran does not have tinnitus.



CONCLUSIONS OF LAW

1.  The criteria for service connection for sciatica of the right leg, as secondary to service-connected lumbar disc disease, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  But see Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (noting that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Right Leg

Service treatment records (STRs) dated in June and July 1991 note that the Veteran fractured his right tibia in a 1975 motorcycle accident, with occasional pain during weather change; however, the only post-service disability identified involving the right leg is sciatica.  A September 2014 VA examiner did not link the sciatica directly to service, but instead is secondary to the Veteran's lumbar disc disease.  Although the examiner noted that the back disorder was not service connected, it has since been service connected as secondarily aggravated by service-connected right ankle disability.  There is no medical evidence of record to the contrary.  Thus, service connection for right leg sciatica is warranted as secondary to now service-connected lumbar disc disease.  See 38 C.F.R. § 3.310.

Hearing Loss and Tinnitus

The Veteran also seeks service connection for hearing loss and tinnitus, both of which he contends is related to noise exposure during service.  During his April 2014 Board hearing he testified that he worked during service in a radio shack as a teletype qualified repairman.  He added that the shack had an output of 108 decibels, and was quite noisy.  Board Hearing Transcript, p. 13.

STRs include the report of a January 1974 enlistment examination audiogram (which is largely illegible), as well as the following audiology examination reports.  

      February 1977 examination: 
Hertz
500
1000
2000
3000
4000
Right ear
-
5
10
5
10
Left ear
-
10
5
20
20

      October 1977 examination: 
Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
0
0
Left ear
0
0
5
0
0

      September 1982 annual examination: 
Hertz
500
1000
2000
3000
4000
Right ear
10
10
10
5
20
Left ear
20
10
10
5
15




      April 1984 examination: 
Hertz
500
1000
2000
3000
4000
Right ear
5
5
5
0
10
Left ear
5
5
5
5
15

      June 1987 examination: 
Hertz
500
1000
2000
3000
4000
Right ear
15
10
10
10
10
Left ear
10
5
0
10
15

      September 1993 retirement examination: 
Hertz
500
1000
2000
3000
4000
Right ear
15
0
10
0
10
Left ear
15
5
5
10
15

During his retirement physical the Veteran denied any hearing trouble and the ears portion of the examination was normal.

Although hearing loss (per VA standards) and tinnitus are not shown in service or within one year of separation, the evidence establishes that the Veteran was likely exposed to loud noise during service.

Pursuant to the Board's remand, a September 2014 VA examination showed the following:

      September 2014 VA examination: 
Hertz
500
1000
2000
3000
4000
Right ear
20
30
30
35
25
Left ear
20
25
25
30
30

Speech discrimination scores were 92 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  However, tinnitus was not diagnosed as the Veteran did not report having tinnitus.

As the current disability element of the hearing loss claims is met, as well as the in-service event of noise exposure, the salient question is whether there is a relationship between the two that would substantiate the nexus element and the claims.

The earliest post-service evidence pertaining to the claims derives from the December 2009 claim for service connection, in which the Veteran simply stated his intention and noted that he had served on active duty for 20 years, but did not articulate as to the onset of his hearing loss.  This is not sufficient evidence to substantiate the nexus element, particularly as there is no record of hearing trouble during service or in the year after his 1994 retirement from service.  

As for the medical evidence, the Veteran did not complain of, was not diagnosed with, and was not treated for hearing loss during service.  Hearing loss and tinnitus are not referenced as a complaint when they would be expected to be noted in the 20 years wealth of active duty treatment records that included multiple hearing tests and the 14 years post interim before the claim for service connection.  This absence of evidence is considered substantive negative evidence as there is a proper foundation in the record that demonstrates that the absence of evidence tends to disprove a relevant fact.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

Moreover, according to a September 2014 VA audiology examiner, the Veteran's current hearing loss is less likely than not caused by military service based on the absence of evidence prior to 2008.  In support of his opinion, the expert audiologist discussed, in detail, the Veteran's in-service noise exposure, as well as the threshold shifts chronicled in service treatment records, and then explained that the current hearing loss was not related to those events because was "no permanent positive threshold shift" greater than normal measurement variables in the right or left ear.  The Board finds this evidence, which is based on personal examination of the Veteran and review of the entire claims file, and which is uncontradicted by any other medical evidence of record, to be persuasive and highly probative evidence against the claim.

To the extent that the Veteran's statements are offered as a nexus opinion to service, that is, an association between his currently diagnosed hearing loss and his noise exposure during service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical opinion; particularly as he has never alleged any continuity of symptomatology.  The Board therefore finds that the Veteran's opinion as to an association between his current complaints and his service is beyond the Veteran's lay capacity and is of no probative weight.  

As to tinnitus, the September 2014 VA examiner did not provide an opinion because tinnitus was not found.  Thus, there was substantial compliance with the Board's June 2014 remand.  The Veteran did not report any tinnitus to the examiner.  The Board finds this to be the most persuasive evidence as to whether the Veteran has the claimed disability of tinnitus.  The Veteran and primarily the Veteran' prior representative referenced tinnitus in the context of the claim but never provided detail as to its existence.  Notably, tinnitus is listed as an active problem in the VA treatment records, but again without any detail.  While tinnitus is a condition that is observable by a lay person, an audiologist who takes a report of the Veteran's complaints has the better expertise on whether the condition indeed exists.  It would be expected that the Veteran would report the existence of tinnitus if he has it, or had it in the past, during a VA compensation examination in connection with his claim.  See AZ, 731 F.3d at 1318; Buczynski, 24 Vet. App. at 224.  Likewise, the examiner would have provided a diagnosis if the Veteran had tinnitus.

Therefore, for the tinnitus claim, while in-service noise exposure is shown, the Board finds that the Veteran does not have the claimed disability.  Without sufficient evidence of the claimed disability, that element of the claim is not met and service connection is not warranted as a current disability is required.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, the Board finds that the Veteran's hearing loss and tinnitus did not manifest until long after his separation from service and they are not related to service, including in-service noise exposure.  As the weight of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection is not warranted for hearing loss and tinnitus.

Although the Board is remanding other claims for additional development, remand is not necessary for the hearing loss and tinnitus issues as there is no reasonable possibility that further assistance would substantiate the claims.  See 38 C.F.R. § 3.159(d).


ORDER

Service connection for right leg sciatica is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In addition to the foregoing, the Veteran seeks service connection for hypertension and a stroke/residuals of a stroke and a heart disorder, which he contends manifested in the year after his separation from service.  See March 2008 claim for service connection.  VA medical records show that the Veteran receives preventive care for myocardial infarction, arteriosclerotic cardiovascular disease, hypertension, and stroke.  See VA medical records dating from March 2008 to March 2010.  

On further consideration, review of the record reveals that a request has never been made for VA medical records dating from 1994.  This is significant since the Veteran avers that he was treated for high blood pressure and a stroke in "early 1995" at the Naval Air Station in Millington, Tennessee.  See Veteran's March 2008 claim for service connection; and Board Hearing Transcript, p. 9.  In this regard the Board notes that while in service, an echocardiogram in May 1987 found "sinus tachycardia" and "abnormal rhythm ECG;" a June 1987 physical examiner remarked that the Veteran's blood pressure of 140/90-140/80 was "borderline"; and an emergency room visit in May1988 found blood pressure of 132/94; however, on VA examination in September 2014 the examiner did not comment on these in-service events.  Before the claims of service connection for hypertension, stroke, and heart disorder can be resolved a request should be made for the Veteran's Millington, Tennessee, Naval Air Station medical records.  A request should also be made for the Veteran's medical records from the Memphis VAMC dating from March 1994.  See Transcript, p. 17; and Veteran's March 2008 claim.

As for the claim for a right hip disorder, in September 2014, a VA examiner opined that the Veteran's right hip complaints were not secondary to his back or right ankle disorders.  However, in view of above grant of service connection for right leg sciatica, an addendum opinion is needed.  

Finally, and with regard to the claim for TDIU, in light of the above grant of service connection for right leg sciatica, renewed consideration of the claim for TDIU is warranted.  Also, the issue of TDIU is intertwined with the pending appeals for service connection for hypertension, stroke, and heart disorder.  As such, the claim for TDIU is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, these issues are REMANDED for the following actions:

1.  Ascertain where medical records from the former Naval Air Station in Millington, Tennessee, are stored, and then request all of the Veteran's records dating from March 1994.

2.  Contact the Memphis VAMC for the Veteran's medical records, and associate all records dating from March 1994 with the claims file.  A search or retired/non-electronic records should be made.

3.  Return the claims file to the September 2014 VA examiner for an opinion as to whether it is at least as likely as not (50/50 probability, or greater) that a current right hip disorder is secondary to the Veteran's now service-connected right leg sciatica.

NOTE:  If it is felt that a new examination is needed to answer the question, then one should be scheduled.

4.  After completion of the above and any other development deemed necessary, readjudicate the claims remaining on appeal.  If any of these benefits remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


